DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites: 
A server comprising: 
a communication interface configured to receive, from an information terminal, request information including first location information and purpose information, the first location information indicating a location of a user, and the purpose information indicating a travel purpose of the user; and 
a controller configured to search operation schedule information indicating respective operation routes of a plurality of vehicles and times at which each vehicle is scheduled to pass through a plurality of places on a corresponding operation route, and facility information including second location information and attribute information, the second location information indicating respective locations of a plurality of facilities, and the attribute information indicating respective attributes of the plurality of facilities, the controller being configured to, when the communication interface has received the request information, extract a first facility in the plurality of facilities that has an attribute matching the purpose information, a boarding vehicle in the plurality of vehicles that can be used by the user to travel to the first facility, and a boarding location on an operation route of the boarding vehicle at which the user is to board and an alighting location on the operation route of the boarding vehicle at which the user is to alight, based on the operation schedule information, the facility information, and the request information.
Step 1: Statutory category – Yes 
Claim 1 recites an apparatus. Hence, claim 1 is directed to one of the four statutory categories. 
Step 2 Prong One – Judicial Exception – Yes – Mental Process and Certain Methods of Organizing Human Activity
	The Office submits that the foregoing highlighted limitations constitutes judicial exceptions in terms of “Certain Methods of Organizing Human Activity” because these limitations recite managing behavior or relationship or interactions between people such as following rules or instructions. Under its broadest reasonable interpretation per the specification, other than using the computing devices (a server comprises a communication interface and a controller), the highlighted limitations of claim 1 recite a process that is no different than a user/rider making a call to multiple drivers or to a call center operator to make a request including a destination and a desired purpose. A driver/operator can also provide the requested user/rider their operation schedule including operations routes and times at which the vehicle is scheduled to pass through places, determine a facility location with an attribute that matches the desired purpose of the requested user/rider, and inform the requested user/rider of a boarding location and a deboarding location that is convenient to the vehicle to pick up and drop off the requested rider. These are steps of interaction between people, and therefore, these steps are an abstract idea that constitute a certain method of organizing human activity. 
	The “search operation schedule information……extract a first facility…matching…”  of claim 1 also covers performance using mental processes. These limitations, as drafted, are a simple process, that under its broadest reasonable interpretation per the specification, covers the performance of the limitations in the mind, but for the limitations that a computer can be programmed to perform the tasks. For example, the driver or call center operator can mentally make a determination of a boarding location, a deboarding location, and a destination that are located on a current route of the driver and match the information included in a request received from a user/rider. Therefore, these steps are directed to mental processes. 

Step 2A Prong Two: Practical Application – No
	Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that impose a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
	In the present case, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the highlighted portions continue to represent the “abstract ideas”).
	Claim 1 recites additional limitations of “a server”, “an information terminal”, “a communication interface”, and “a controller”. These limitations are recited at a high level of generality and merely automates the mentioned abstract ideas. These elements are claimed generically and operating in their ordinary capacity, and do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The limitation “communication interface” is no more than providing insignificant extra solution activity of mere data gathering, MPEP2106.05(g).  The “controller” is no more than instructions to apply the exception using generic computing device. 
	As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computing devices. Mere instructions to apply an exception using generic computing devices cannot provide an inventive concept. The claim is not patent eligible. 

Step 2B: Inventive Concept – No 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computing devices. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computing device cannot integrate a judicial exception into a practical application in Step 2A or provide an inventive concept in Step 2B.  It is noted that the specification also describes the claimed controller 12 as “general-purpose processor” (at least P. 0019). The claim is therefore not statutory eligible via 35 USC 101.

Claim 17 recites: 
A vehicle operation method comprising: 
receiving, from an information terminal, request information including first location information and purpose information, the first location information indicating a location of a user, and the purpose information indicating a travel purpose of the user; and 
extracting, based on the request information, operation schedule information indicating respective operation routes of a plurality of vehicles and times at which each vehicle is scheduled to pass through a plurality of places on a corresponding operation route, and facility information including second location information indicating respective locations of a plurality of facilities and attribute information indicating respective attributes of the plurality of facilities, a first facility in the plurality of facilities that has an attribute matching the purpose information, a boarding vehicle in the plurality of vehicles that can be used by the user to travel to the first facility, and a boarding location on an operation route of the boarding vehicle at which the user is to board and an alighting location on the operation route of the boarding vehicle at which the user is to alight.
Step 1: Statutory category – Yes 
	Claim 17 recites a method. Hence, claim 17 is directed to one of the four statutory categories. 
Step 2 Prong One – Judicial Exception – Yes – Mental Process and Certain Methods of Organizing Human Activity
	The Office submits that the foregoing highlighted limitations constitutes judicial exceptions in terms of “Certain Methods of Organizing Human Activity” because these limitations recite managing behavior or relationship or interactions between people such as following rules or instructions. Under its broadest reasonable interpretation per the specification, other than using the computing devices (a server comprises a communication interface and a controller), the highlighted limitations of claim 17 recite a process that is no different than a rider/user making a call to multiple drivers or a call center operator to make a request including a destination and a desired purpose. A drive or the call center operator can also tell the requested rider/user their operation schedule including operations routes and times at which the driver is scheduled to pass through places, determine a facility location with an attribute that matches the desired purpose of the requested rider/user, and inform the requested rider/user of a boarding location and a deboarding location that is convenient to the vehicle to pick up and drop off the requested rider/rider. These are steps of interaction between people, and therefore, these steps are an abstract idea that constitute a certain method of organizing human activity. 
	The “search operation schedule information……extract a first facility…matching…” also covers performance using mental processes. These limitations, as drafted, are a simple process, that under its broadest reasonable interpretation per the specification, covers the performance of the limitations in the mind, but for the limitations that a computer can be programmed to perform the tasks. For example, the driver or the call center operator can mentally make a determination of a boarding location, a deboarding location, and a destination that are located on a current route of the driver and match the information included in a request received from a rider. Therefore, these steps are directed to mental processes. 
Step 2A Prong Two: Practical Application – No
	Claim 17 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that impose a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
	In the present case, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the highlighted portions continue to represent the “abstract ideas”).
	Claim 17 recites additional limitations of “an information terminal”. This limitation is recited at a high level of generality and merely automates the mentioned abstract ideas. These elements are claimed generically and operating in their ordinary capacity, and do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. This limitation is no more than providing insignificant extra solution activity of mere data gathering, MPEP2106.05(g).
As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computing devices. Mere instructions to apply an exception using generic computing devices cannot provide an inventive concept. The claim is not patent eligible. 
Step 2B: Inventive Concept – No 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computing devices. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computing device cannot integrate a judicial exception into a practical application in Step 2A or provide an inventive concept in Step 2B.

Claim 19 recites: 
A non-transitory computer readable medium storing a vehicle operation program configured to cause a processor to execute operations comprising: 
acquiring request information including first location information and purpose information, the first location information indicating a location of a user, and the purpose information indicating a travel purpose of the user; and 
extracting, based on the request information, operation schedule information indicating respective operation routes of a plurality of vehicles and times at which each vehicle is scheduled to pass through a plurality of places on a corresponding operation route, and facility information including second location information indicating respective locations of a plurality of facilities and attribute information indicating respective attributes of the plurality of facilities, a first facility in the plurality of facilities that has an attribute matching the purpose information, a boarding vehicle in the plurality of vehicles that can be used by the user to travel to the first facility, and a boarding location on an operation route of the boarding vehicle at which the user is to board and an alighting location on the operation route of the boarding vehicle at which the user is to alight.
Step 1: Statutory category – Yes 
Claim 19 recites an apparatus. Hence, claim 19 is directed to one of the four statutory categories. 
Step 2 Prong One – Judicial Exception – Yes – Mental Process and Certain Methods of Organizing Human Activity
	The Office submits that the foregoing highlighted limitations constitutes judicial exceptions in terms of “Certain Methods of Organizing Human Activity” because these limitations recite managing behavior or relationship or interactions between people such as following rules or instructions. Under its broadest reasonable interpretation per the specification, other than using the computing devices, the highlighted limitations of claim 17 recite a process that is no different than a rider/user making a call to multiple drivers or a call center operator to make a request including a destination and a desired purpose. A driver or the call center operator can also tell the requested rider/user their operation schedule including operations routes and times at which the driver is scheduled to pass through places, determine a facility location with an attribute that matches the desired purpose of the requested rider/user, and inform the requested rider/user of a boarding location and a deboarding location that is convenient to the driver to pick up and drop off the requested rider. These are steps of interaction between people, and therefore, these steps are an abstract idea that constitute a certain method of organizing human activity. 
	The “search operation schedule information……extract a first facility…matching…” also covers performance using mental processes. These limitations, as drafted, are a simple process, that under its broadest reasonable interpretation per the specification, covers the performance of the limitations in the mind, but for the limitations that a computer can be programmed to perform the tasks. For example, the driver or the call center operator can mentally make a determination of a boarding location, a deboarding location, and a destination that are located on a current route of the driver and match the information included in a request received from a rider. Therefore, these steps are directed to mental processes. 
Step 2A Prong Two: Practical Application – No
	Claim 19 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that impose a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
	In the present case, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limtiations” while the highlighted portions continue to represent the “abstract ideas”).
	Claim 19 recites additional limitations of “a processor”. This limitation is recited at a high level of generality and merely automates the mentioned abstract ideas. These elements are claimed generically and operating in their ordinary capacity, and do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The “processor” is no more than instructions to apply the exception using generic computing device. 
             As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computing devices. Mere instructions to apply an exception using generic computing devices cannot provide an inventive concept. The claim is not patent eligible. 

Step 2B: Inventive Concept – No 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computing devices. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computing device cannot integrate a judicial exception into a practical application in Step 2A or provide an inventive concept in Step 2B.  It is noted that the specification also describes the claimed processor 12 as “general-purpose processor” (at least P. 0019). The claim is therefore not statutory eligible via 35 USC 101.

Claim 2 further recites the limitations of “selecting at least one candidate for the first facility that has an attribute matching the purpose information from the plurality of facilities included in the facility information, and extracting the first facility from the at least one candidate for the first facility based on the second location information regarding the at least one candidate for the first facility, the first location information, and the operation schedule information.” These limitations cover performance using mental processes. For example, a driver can mentally determine a restaurant that matches the desired purpose of the requested rider and is located on a current route of the driver and within a range of distance from the current location of the requested rider. These limitations are done, as recited generically in the claim, by a generic computing device which does not integrates the judicial exception into a practical application or provides an inventive concept. Accordingly, claim 2 is ineligible.

Claim 3 further recites “selecting at least one candidate for the boarding vehicle based on the first location information and the operation schedule information, and extracting from the plurality of facilities the first facility that is located in the vicinity of an operation route of the at least one candidate for the boarding vehicle and that has an attribute matching the purpose information based on the facility information and the operation schedule information regarding the at least one candidate for the boarding vehicle.” These limitations cover performance using mental processes and certain methods of organizing human activity. For example, a rider can obtain vehicle information from drivers and mentally determine a driver that matches rider’s request. The selected driver can then determine a facility located on a current route of the selected driver and matches the desired purpose of the requested rider. These limitations are done, as recited generically in the claim, by a generic computing device which does not integrates the judicial exception into a practical application or provides an inventive concept. Accordingly, claim 3 is ineligible. 

Claim 4 and similarly cited claims 18 and 20 further recites the limitation of “update the operation schedule information based on congestion information indicating a congestion condition on each operation route.” This limitation covers performance using mental process. For example, a driver can mentally observe heavy traffic on his current route and make a determination to take a different route with less traffic. This limitation is done, as recited generically in the claim, by a generic computing device which does not integrates the judicial exception into a practical application or provides an inventive concept. Accordingly, claim 4 is ineligible.

Claim 5 further recites an additional limitation of “receive the congestion information from the plurality of vehicles via the communication interface.” This limitation of “receive … information” are not more than mere data gathering by receiving or transmitting data, which is a form of insignificant extra-solution activity (MPEP 2106.05(g)) and thus does not integrate the judicial exception into a practical application or provides an inventive concept. Accordingly, claim 5 is ineligible.

Claim 6 further recites the limitation of “… determine the boarding location and the alighting location on the operation route of the boarding vehicle based on the congestion information.” This limitation covers performance using mental process. For example, a driver can mentally observe heavy traffic on certain locations on his current route and make a determination to choose a different boarding location and a different alighting location. This limitation is done, as recited generically in the claim, by a generic computing device which does not integrates the judicial exception into a practical application or provides an inventive concept. Accordingly, claim 6 is ineligible.

Claims 7-9, 12-13, and 16 further limit the above-noted abstract ideas of claim 1 without adding any new additional limitations. Therefore, by analysis of claim 1 above, individually and as an ordered combination, do not integrate the abstract idea into a practical application in Step 2A or provide an inventive concept in Step 2B. Accordingly, claims 7-8 are ineligible. 

Claim 10 further recites the limitation of “after the communication interface has received the request information, the controller transmits proposal information including the facility identification information regarding the first facility … and waits to receive a first response or a second response from the information terminal, the first response indicating acceptance of the proposal information, and the second response indicating non-acceptance of the proposal information.” This limitation covers performance using mental process and a certain method of organizing human activity. For example, a driver tells a requested rider of a potential facility, and the requested rider can mentally determine whether to accept the potential facility as a destination. This limitation is done, as recited generically in the claim, by a generic computing device (i.e. controller) which does not integrate the judicial exception into a practical application or provide an inventive concept. The limitation of “after the communication interface has received the request information” is no more than mere data gathering, which is a form of insignificant extra-solution activity and thus does not integrate the judicial exception into a practical application or provide an inventive concept. The additional limitations of “the facility information further includes facility identification information identifying each facility in the plurality of facilities” further limit the abstract ideas. Therefore, by analysis of claim 1 above, individually and as an ordered combination, do not integrate the abstract idea into a practical application in Step 2A or provide an inventive concept in Step 2B. Accordingly, claim 10 is ineligible. 

Claim 11 further recites an additional limitation of “the controller is configured to include information indicating the boarding location and the alighting location in the proposal information”. This additional limitation is no more than mere data gathering by transmitting data including the boarding location and the alighting location, which is a form of insignificant extra-solution activity and thus does not integrate the judicial exception into a practical application or provide an inventive concept. Accordingly, claim 11 is ineligible. 

Claim 14 further recites an additional limitation of “stores,…, information about an incentive to be provided to the user in association with the user identification information”. This additional limitation is no more than mere data gathering by storing data about users, which is a form of insignificant extra-solution activity and thus does not integrate the judicial exception into a practical application or provide an inventive concept. The additional elements of “a memory” and “the communication interface” are generic computing devices and do not integrates the judicial exception into a practical application or provides an inventive concept. Accordingly, claim 14 is ineligible.

Claim 15 further teaches the limitation of “wherein when the first response has been received without receipt of the second response, the controller provides a higher incentive to the user than when the first response has been received after receipt of the second response.” This limitation constitutes judicial exceptions in terms of “Certain Methods of Organizing Human Activity” because the limitation recites managing behavior or relationship or interactions between people such as following rules or instructions. Under its broadest reasonable interpretation per the specification, other than using the computing devices (a server comprises a communication interface and a controller), the limitation of claim 15 recite a process that is no different than a driver provides a discount/incentive to riders who accept a first proposed option. These are steps of interaction between people, and therefore, these steps are an abstract idea that constitute a certain method of organizing human activity. This limitation is done, as recited generically in the claim, by a generic computing device which does not integrates the judicial exception into a practical application or provides an inventive concept. Accordingly, claim 15 is ineligible.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 4, 7-10, 12, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kajiwara et al. (US 2021/0056483 A1).
a.	Regarding claim 1 and similarly cited claims 17 and 19, Kajiwara teaches:
A server (Fig. 1, “server 1”) comprising: 
a communication interface (Fig. 1, [0029] “desired experience reception unit 11”) configured to receive, from an information terminal (Fig. 1, [0027] “terminals 2”), request information including first location information and purpose information ([0029] “desired experience information”), the first location information indicating a location of a user ([0027] “current location”), and the purpose information indicating a travel purpose of the user ([0027] “Each terminal 2 transmits its own ID, current location, and input data to the desired experience reception unit 11 of the server 1 via a network 3 (wireless communication network) including the Internet.”; [0029] “As illustrated in FIG. 3, the information transmitted from a terminal 2 includes, in addition to the ID of the user who owns the terminal 2, a genre and abstract desired experience information that is a sub-category of the genre, the range of a destination, the boarding location, the deboarding location, the desired time slot for a desired experience, the return time to the deboarding location, the desired budget, etc. as information regarding the desired experience.”); and 
a controller ([0026] “a central processing unit (CPU) that executes the programs stored in the ROM… the software established in the ROM achieves each of the functions, which will be described later, of a desired experience reception unit 11, a community generation unit 12, a destination proposal unit 13, a vehicle-allocation-schedule generation unit 14, and an autonomous driving control unit 15. In addition, storage units are provided, including a user information storage unit 16, an experience/place information storage unit 17, and a vehicle information storage unit 18.”) configured to search operation schedule information indicating respective operation routes of a plurality of vehicles and times at which each vehicle is scheduled to pass through a plurality of places on a corresponding operation route (Fig. 6 shows the schedule of the allocated vehicle and Fig. 7 shows the operation route of the allocated vehicle), and facility information including second location information and attribute information (Fig. 4, [0046] “The experience/place information storage unit 17 is a database that stores one or more suitable places (destinations 5) in association with the experience information related to the above-described various experiences desired by the users…”), the second location information indicating respective locations of a plurality of facilities (Fig. 4, [0046] “As illustrated in FIG. 4, for the experience information of “wanting to eat Okonomiyaki X,” the experience/place information storage unit 17 stores the locational information (latitude/longitude) and restaurant name of one or more restaurants that serve Okonomiyaki X.”), and the attribute information indicating respective attributes of the plurality of facilities (Fig. 4, [0046] “The experience/place information storage unit 17 stores not only the locational information of restaurants but also the number of seats in a restaurant, information on items served in a restaurant, and restaurant information such as opening hours of a restaurant. For other genres than the genre of meal, the locational information of a place and the place name are stored in the same manner in association with an abstract experience that is a sub-category of a genre.”), 
the controller being configured to, when the communication interface has received the request information, extract a first facility in the plurality of facilities that has an attribute matching the purpose information (Fig. 4, [0046] “The experience/place information storage unit 17 is a database that stores one or more suitable places (destinations 5) in association with the experience information related to the above-described various experiences desired by the users… As illustrated in FIG. 4, for the experience information of “wanting to eat Okonomiyaki X,” the experience/place information storage unit 17 stores the locational information (latitude/longitude) and restaurant name of one or more restaurants that serve Okonomiyaki X.”), a boarding vehicle in the plurality of vehicles that can be used by the user to travel to the first facility ([0047] “When the community generation unit 12 generates a community and a destination is then extracted using the experience/place information storage unit 17, the destination proposal unit 13 sets the extracted destination as the destination of the transport service vehicle 4.”), and a boarding location on an operation route of the boarding vehicle at which the user is to board and an alighting location on the operation route of the boarding vehicle at which the user is to alight (Fig. 3 shows boarding location and deboarding location inputted by the user and transmitted to the server), based on the operation schedule information, the facility information, and the request information (Fig. 7, [0033] “The boarding location being blank means that she desires to board at the current location, and the deboarding location being blank means that she desires only to be transported to destination 5.”; [0060] “The transport service vehicle 4 departs a vehicle allocation center at 14:00, arrives at a point P1 for the user A to wait at 14:14 and picks up the user A, departs the point P1 at 14:15, arrives at a point P2 for the user B to wait at 14:29 and picks up the user B, departs the point P2 at 14:30, arrives at a point P3 for the user D to wait at 14:44 and picks up the user D, departs the point P3 at 14:45, and arrives at the restaurant L, which is the destination 5, at 15:00.”).

b.	Regarding claim 4 and similarly cited claims 18 and 20, Kajiwara further teaches wherein the controller is configured to update the operation schedule information based on congestion information indicating a congestion condition on each operation route ([0073] “In step S24, the vehicle-allocation-schedule generation unit 14 acquires the current traffic information, calculates the travel time from the current location of the transport service vehicle 4 to the stop place, and calculates the estimated arrival time at the stop location.”; [0074] “In step S25, when the estimated arrival time calculated in the information processing of step S22 is different from the estimated arrival time calculated in the information processing of step S24, the vehicle-allocation-schedule generation unit 14 transmits a command for adjusting the estimated arrival time to the transport service vehicle 4. In addition, the vehicle-allocation-schedule generation unit 14 outputs information on the vehicle allocation schedule including the calculated estimated arrival time to the autonomous driving control unit 15. The autonomous driving control unit 15 transmits the travel route information and the vehicle speed information to the transport service vehicle 4 so that the transport service vehicle 4 can travel to follow the adjusted vehicle allocation schedule. Thus, the server 1 instructs the transport service vehicle 4 to adjust the arrival time at the stop place.”).

c.	Regarding claim 7, Kajiwara further teaches the attribute information is selected from a plurality of attributes including a shop and a leisure facility (Fig. 3 shows the genre selected by each user, including a genre of meal (a shop/restaurant); [0024] “Examples of the “desired experience” include not only this kind of experience of wanting to have a meal but also other genres of experiences, such as experiences of wanting to go to sightseeing spots, to go shopping, to watch movies, to watch sports”); [0046] “For other genres than the genre of meal, the locational information of a place and the place name are stored in the same manner in association with an abstract experience that is a sub-category of a genre. As illustrated in FIG. 4, when evaluation values of other users for the places are listed (columns of “Gourmet website evaluation” illustrated in FIG. 4), this information may also be stored.”). 

c.	Regarding claim 8, Kajiwara further teaches the attribute information is hierarchical in two or more levels (Fig. 4 shows the name of the restaurant as first level and detailed information about the restaurant, including location, available reservation time, gourmet website evaluation and total score of community, as second level). 

d.	Regarding claim 9, Kajiwara further teaches wherein the facility information includes information about a priority of each facility in the plurality of facilities, and when extracting the first facility, the controller preferentially extracts a facility the priority of which is high from the plurality of facilities (Fig. 4, [0050] “In the example illustrated in FIG. 4, restaurant N is located within Machida city, Tokyo, which does not match the range of a destination within Kanagawa desired by the users A, B, and D, and restaurant M matches the range of a destination, but the available reservation time does not match the desired time slot. Accordingly, restaurant L that satisfies all of the abstract desired experience, which is a sub-category, the range of a destination, the desired time slot, the return time, etc. is proposed as the destination 5. The total score of the community illustrated in FIG. 4 refers to a value that quantitatively indicates an overall matching level of the users A, B, and D who constitute the community and ranges from 0 to 100, and destinations 5 are proposed in descending order of the total score.”).

e.	Regarding claim 10, Kajiwara further teaches wherein the facility information further includes facility identification information identifying each facility in the plurality of facilities ([0046] “the experience/place information storage unit 17 stores the locational information (latitude/longitude) and restaurant name of one or more restaurants that serve Okonomiyaki X.”), and after the communication interface has received the request information, the controller transmits proposal information including the facility identification information regarding the first facility to the information terminal via the communication interface ([0048] “The destination proposal unit 13 extracts a destination 5 associated with the experience information having a similarity level not lower than a predetermined threshold using the experience/place information storage unit 17 which stores the experience information and the destination 5 in association with each other.”; [0049] “The destination proposal unit 13 transmits the name and locational information (destination 5) of the extracted place to the terminal 2 used by each of the users A, B, and D who constitute the single community, but may also preliminarily calculate the moving time from each of users A, B, and D to the destination 5 and transmit the moving time together with the above information items.”) and waits to receive a first response or a second response from the information terminal, the first response indicating acceptance of the proposal information, and the second response indicating non-acceptance of the proposal information ([0052] “the server 1 operates to receive acceptance information that the users A, B, and D accept to go to the proposed destination 5 (restaurant L) or nonacceptance information that they do not accept the proposal, from their terminals 2 via the network 3”).

g.	Regarding claim 12, Kajiwara further teaches wherein when the communication interface has received the second response, the controller extracts a second facility different from the first facility from the plurality of facilities, updates each of the boarding vehicle, the boarding location, and the alighting location in accordance with the second facility, transmits proposal information including the facility identification information regarding the second facility to the information terminal via the communication interface, and waits to receive a first response or a second response from the information terminal ([0067] “In step S8, each of the users A, B, and D uses the terminal 2 to determine whether or not to accept the proposed destination 5 (restaurant L) and transmit acceptance information upon a determination of acceptance or nonacceptance information upon a determination of nonacceptance to the server 1. The user who owns a terminal 2 that has transmitted the nonacceptance information is excluded from the community, and the process returns to step S1 for that user.” – When the process returns to step S1, the user transmits request including a desired experience, a genre and abstract desired experience information that is a sub-category of the genre, the range of a destination, the boarding location, the deboarding location, the desired time slot for the desired experience, the return time to the deboarding location, the desired budget as disclosed in paragraph [0062]. The process as shown in Fig. 2 is repeated for the user who sends the non-acceptance response. Thus, the candidate facility, boarding vehicle, boarding location, alighting/deboarding location are updated and response to the second proposal information is transmitted.).

f.	Regarding claim 16, Kajiwara further teaches:
A vehicle operation system (Fig. 1)comprising: 
the server according to claim 1 (Fig. 1, “server 1”); and 
a plurality of vehicles each configured to be operated in accordance with the operation schedule information (Fig. 1, “transport service vehicles 4”; [0028] “It is assumed that a number of such transport service vehicles 4 are prepared and wait at two or more prepared standby stations or wait for a travel command from the server 1 while traveling around a predetermined travel route.”).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-3, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara, in view of Macneille et al. (US 2021/0088341 A1).
a.	Regarding claim 2, Kajiwara further teaches:
wherein the controller is configured to perform extraction of the first facility by: 
selecting at least one candidate for the first facility that has an attribute matching the purpose information from the plurality of facilities included in the facility information (Fig. 4, [0046] “The experience/place information storage unit 17 is a database that stores one or more suitable places (destinations 5) in association with the experience information related to the above-described various experiences desired by the users… As illustrated in FIG. 4, for the experience information of “wanting to eat Okonomiyaki X,” the experience/place information storage unit 17 stores the locational information (latitude/longitude) and restaurant name of one or more restaurants that serve Okonomiyaki X.”), and 
extracting the first facility from the at least one candidate for the first facility based on the second location information regarding the at least one candidate for the first facility and the first location information ([0050] “The destination proposal unit 13 transmits the name and locational information (destination 5) of the extracted place to the terminal 2 used by each of the users A, B, and D who constitute the single community, but may also take into account the range of a destination, the desired time slot, the return time, etc. of the desired experience information illustrated in FIG. 3 other than the abstract desired experience which is a sub-category, and transmit only one or more destinations 5 that match these information items after excluding one or more destinations 5 that do not match these information items.” – The extracted facility based on the second location satisfies the requested range of destination from the first location information).
Kajiwara does not specifically teach extracting the first facility based on the operation schedule information. 
However, in the same field of endeavor, Macneille teaches extracting the first facility based on the operation schedule information ([0050] “The method 300 may further include identifying 328 promotional locations within a threshold proximity to the fair stops identified at step 326. For example, the fair stop locations may be evaluated with respect to a database of promotional locations and those within threshold proximity may be identified.” – Fair stops are drop-off locations and pick-up locations on an operation route of a shuttle as disclosed in paragraph [0049]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kajiwara to extract a facility based on the operation schedule information, as taught by Macneille. Such modification provides an incentive for dropping off or picking up the user at a promotional location. 

b.	Regarding claim 3, Kajiwara further teaches selecting at least one candidate for the boarding vehicle based on the first location information and the operation schedule information ([0028] “When locational information (e.g., latitude/longitude) of way points and a destination 5 and node information regarding a travel route are input from the current location, each of the unmanned autonomous driving automobiles operates to execute the speed control and steering control, such as control of start, speed, stop, and right or left turn, in an autonomous manner while detecting the travel environment by means of a camera or the like, thereby picking up the users at the way points and transporting them to the destination 5. It is assumed that a number of such transport service vehicles 4 are prepared and wait at two or more prepared standby stations or wait for a travel command from the server 1 while traveling around a predetermined travel route.” – One of the transport service vehicles 4 is selected among a plurality of transport service vehicles 4 waiting at the standby stations or traveling around a predetermined travel route to pick up the users at the waypoints/first location information inputted from the user); 
extracting from the plurality of facilities the first facility … that has an attribute matching the purpose information based on the facility information ([0050] “The destination proposal unit 13 transmits the name and locational information (destination 5) of the extracted place to the terminal 2 used by each of the users A, B, and D who constitute the single community, but may also take into account the range of a destination, the desired time slot, the return time, etc. of the desired experience information illustrated in FIG. 3 other than the abstract desired experience which is a sub-category, and transmit only one or more destinations 5 that match these information items after excluding one or more destinations 5 that do not match these information items.”) and the operation schedule information regarding the at least one candidate for the boarding vehicle (Fig. 6 shows the schedule of the allocated vehicle and Fig. 7 shows the operation route of the allocated vehicle; Fig. 7, [0033] “The boarding location being blank means that she desires to board at the current location, and the deboarding location being blank means that she desires only to be transported to destination 5.”; [0060] “The transport service vehicle 4 departs a vehicle allocation center at 14:00, arrives at a point P1 for the user A to wait at 14:14 and picks up the user A, departs the point P1 at 14:15, arrives at a point P2 for the user B to wait at 14:29 and picks up the user B, departs the point P2 at 14:30, arrives at a point P3 for the user D to wait at 14:44 and picks up the user D, departs the point P3 at 14:45, and arrives at the restaurant L, which is the destination 5, at 15:00.”).
Kajiwara fails to specifically teach extracting from the plurality of facilities the first facility that is located in the vicinity of an operation route of the at least one candidate for the boarding vehicle.
However, Mackneille teaches extracting from the plurality of facilities the first facility that is located in the vicinity of an operation route of the at least one candidate for the boarding vehicle ([0050] “The method 300 may further include identifying 328 promotional locations within a threshold proximity to the fair stops identified at step 326. For example, the fair stop locations may be evaluated with respect to a database of promotional locations and those within threshold proximity may be identified.” – Fair stops are drop-off locations and pick-up locations on an operation route of a shuttle as disclosed in paragraph [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kajiwara to extract a facility based on the operation schedule information, as taught by Macneille. Such modification provides an incentive for dropping off or picking up the user at a promotional location. 

c.	Regarding claim 6, Kajiwara fails to specifically teach the controller is configured to determine the boarding location and the alighting location on the operation route of the boarding vehicle based on the congestion information. 
However, Macneille teaches the controller is configured to determine the boarding location and the alighting location on the operation route of the boarding vehicle based on the congestion information (Fig. 3 shows steps 338 for selecting route/stops for pick-up and drop-off locations is performed after obtaining traffic data in step 314; Claim 7, “identifying two or more candidate pick-up locations according to map data; for each pick-up request of the plurality of pick-up requests (a) evaluating a distance to each candidate pick-up location; (b) evaluating traffic congestion at each candidate pick-up location; and selecting a pick-up location of the one or more first pick-up locations corresponding to the each pick-up request according to (a) and (b).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kajiwara to determine the boarding location and the alighting location on the operation route of the boarding vehicle based on the congestion information, as taught by Macneille. Such modification optimizes determination of the boarding location and alighting location to improve efficiency of the pick-up and drop-off operations. 

d.	Regarding claim 11, Kajiwara fails to specifically teach the controller is configured to include information indicating the boarding location and the alighting location in the proposal information. 
However, in the same field of endeavor, Macneille teaches the controller is configured to include information indicating the boarding location and the alighting location in the proposal information ([0065] “The method 300 may further include transmitting 346, to a rider device 118, locations of pick-up and drop-off locations determined according to the method 300 for the rider location and drop-off location specified in a ride request from a user associated with the rider device… The pick-up and drop-off locations may be transmitted with an intended time of arrival for each location based on expected shuttle speed according to the congestion data of step 334. The pick-up and drop-off locations may be presented in an application executing on the rider device and may be presented with navigation instructions informing the rider how to arrive at a pick-up location or travel from a drop-off location to a desired destination.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kajiwara to transmit the boarding location and the alighting location to the user, as taught by Macneille. Such modification allows the user to arrive at the boarding and alighting locations on time. 

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara, in view of Sakhpara (US 2007/0038360 A1).
a.	Regarding claim 5, Kajiwara fails to specifically teach wherein the controller is configured to receive the congestion information from the plurality of vehicles via the communication interface.
However, in the same field of endeavor, Sakhpara,teaches wherein the controller is configured to receive the congestion information from the plurality of vehicles via the communication interface (Fig. 1, [0017] “As shown in FIG. 1, the system 100 comprises a plurality of mobile devices 102A-102N that communicate with a network server 130 via a wireless receiver network 120… the mobile devices 102A-102N could be vehicle based computers or navigation units…”; [0020] “Based on the transmit traffic data instructions 114A, the processor 104A either causes GPS parameters to be directly transmitted to the network server 130 (i.e., without further analyzing the data) or analyzes the GPS parameters to determine whether traffic congestion exists as a prerequisite to transmitting the GPS parameters to the network server 130.”; [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kajiwara to receive congestion information from the plurality of vehicles, as taught by Sakhpara. Such modification reduces the load of the calculation and data analysis on the server.   

11.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara, in view of Hiruta et al. (US 2020/0097863 A1).
a.	Regarding claim 13 and similarly cited claims 17 and 19, Kajiwara further teaches wherein the request information further includes user identification information identifying the user (Fig. 3, [0029] “As illustrated in FIG. 3, the information transmitted from a terminal 2 includes, in addition to the ID of the user who owns the terminal 2, a genre and abstract desired experience information that is a sub-category of the genre, the range of a destination, the boarding location, the deboarding location, the desired time slot for a desired experience, the return time to the deboarding location, the desired budget, etc. as information regarding the desired experience.”; [0030]), and when the communication interface has received the first response, the controller transmits, to the boarding vehicle, boarding permission information associated with the user identification information, and information indicating the boarding location and the alighting location ([0053] “To this end, the vehicle-allocation-schedule generation unit 14 generates a vehicle allocation schedule on the basis of the locational information of the terminal or terminals 2, which have transmitted the acceptance information, among the terminals 2 used by the users A, B, and D who constitute the community. The vehicle allocation schedule includes the travel route of the transport service vehicle 4, the time of arrival at the location of each of the terminals 2 transmitting the acceptance information, and the time of arrival at the proposed destination 5 (restaurant L).”; [0057] “the vehicle-allocation-schedule generation unit 14 may transmit the locational information and temporal information included in the vehicle allocation schedule generated by the vehicle-allocation-schedule generation unit 14 to the onboard control device of the transport service vehicle 4, and the onboard control device may execute the autonomous driving control..”).
Kajiwara fails to specifically teach the controller transmits boarding permission information associated with the user identification information to the boarding vehicle. 
However, in the same field of endeavor, Hiruta teaches a server transmits boarding permission information associated with user identification information to a boarding vehicle ([0031] “The use management server 106 manages the use of the vehicle 102 among the plurality of users in conjunction with the in-vehicle system 120 in the vehicle 102.”; [0035] “the use management server 106 generates an electronic key based on the electronic key basic information generated for the user, the electronic key including a reservation ID for the schedule-of-use information and information of the reserved time range for use. The use management server 106 then sends the generated electronic key to a mobile terminal of the user.”; [0038] “The in-vehicle system 120 in the vehicle 102 authenticates the key code 152 or the like sent by the user 132 or the like, except the owner, from the mobile terminal 142 or the like based on the electronic key basic information contained in the key code 152 or the like, and acquires information of the reserved time range for use contained in the key code 152 or the like. When the current time is within the acquired reserved time range for use, the in-vehicle system 120 accepts a door-unlocking request and a vehicle-starting request to the vehicle 102 using the key code 152 or the like, causing these operations.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kajiwara to transmit boarding permission information associated with user identification information to the vehicle, as taught by Hiruta. Such modification allows only requested user to board the vehicle and prohibits other users from boarding the vehicle.

b.	Regarding claim 14, Kajiwara fails to specifically teach wherein, when the communication interface has received the first response, the controller stores, in the memory, information about an incentive to be provided to the user in association with the user identification information.
However, Hiruta teaches wherein, when the communication interface has received the first response, the controller stores, in the memory, information about an incentive to be provided to the user in association with the user identification information (Fig. 5, [0080] “The incentive information indicates the amount of the incentive currently provided to the user, which are so-called held points.”; [0120] “When the current user agrees on the suggestion of changing the return location and terminates the use of the vehicle 102 at the return location according to the agreed suggestion, the incentive providing section 328 provides to the current user a predetermined amount of the incentive, or points, corresponding to the agreed suggestion type. Specifically, the incentive providing section 328 accesses the incentive information contained in the user information of the current user stored in the user DB 352 and increases the held points of the current user indicated by the incentive information by an increment of the predetermined points for update.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kajiwara to provide an incentive to the user when the user has accepted suggested information from the server, as taught by Hiruta. Such modification increases the likelihood of the user accepting the suggested information.

12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara, in view of Hiruta, and further in view of Scofield et al. (US 2014/0229255 A1).
a.	Regarding claim 15, Kajiwara further teaches receiving the first response ([0052] “the server 1 operates to receive acceptance information that the users A, B, and D accept to go to the proposed destination 5 (restaurant L) or nonacceptance information that they do not accept the proposal, from their terminals 2 via the network 3”) and receiving the first response after receipt of the second response ([0067] “In step S8, each of the users A, B, and D uses the terminal 2 to determine whether or not to accept the proposed destination 5 (restaurant L) and transmit acceptance information upon a determination of acceptance or nonacceptance information upon a determination of nonacceptance to the server 1. The user who owns a terminal 2 that has transmitted the nonacceptance information is excluded from the community, and the process returns to step S1 for that user.” – When the process returns to step S1, the process as shown in Fig. 2 is repeated for the user who initially rejected the proposal information.). 
	Kajiwara fails to specifically teach wherein when the first response has been received without receipt of the second response, the controller provides a higher incentive to the user than when the first response has been received after receipt of the second response.
However, Hiruta teaches the controller provides an incentive to the user when the first response has been received without receipt of the second response (Fig. 5, [0080] “The incentive information indicates the amount of the incentive currently provided to the user, which are so-called held points.”; [0120] “When the current user agrees on the suggestion of changing the return location and terminates the use of the vehicle 102 at the return location according to the agreed suggestion, the incentive providing section 328 provides to the current user a predetermined amount of the incentive, or points, corresponding to the agreed suggestion type. Specifically, the incentive providing section 328 accesses the incentive information contained in the user information of the current user stored in the user DB 352 and increases the held points of the current user indicated by the incentive information by an increment of the predetermined points for update.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kajiwara to provide an incentive to the user when the user has accepted suggested information from the server, as taught by Hiruta. Such modification increases the likelihood of the user accepting the suggested information.
	Hiruta does not specifically teach the incentive is higher when the first response has been received without receipt of the second response than when the first response has been received after receipt of the second response.
	However, in the same field of endeavor, Scofield teaches the incentive is higher when the first response has been received without receipt of the second response than when the first response has been received after receipt of the second response ([0079] “At 516 in the example method 500, a reward is provided to the user if the user accepted the offer and avoided the route during the specified time window. The reward that is provided to the user is a function of the reward that was offered in the accepted offer…the reward may be graduated based upon a degree of compliance with the terms of the offer. For example, if the user did not immediately exit the route, but instead took a second, third, etc. exit or off ramp to exit the route (e.g., and thus travelled at least some of the route), the reward may be reduced by a certain amount (e.g., 20 percent).” – The reward is reduced when the user does not initially accept the reward offer.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kajiwara, as modified by Hiruta, to provide a higher incentive to the user when the first response has been received without receipt of the second response than when the first response has been received after receipt of the second response, wherein the receipts of responses are taught in Kajiwara. Such modification encourages the user to choose the first proposed option to improve the efficiency of the system. 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitagawa et al. (US 2016/0048777 A1) teaches a reservation management apparatus obtains reservation information including reserved trip information indicating a vehicle trip that has not departed and is reserved by one of a plurality of users and reserving user information indicating the user. 
	Iwasaki et al. (US 2020/0209011 A1) teaches a vehicle system includes an area indicator that specifies an operation area of an autonomous vehicle, a discriminator that discriminates a user with respect to the autonomous vehicle, and a use permitter that allows a user discriminated to be a user who is able to use the autonomous vehicle by the discriminator to occupy and use at least a portion of the autonomous vehicle.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664